DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-9, 12-13, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (Perez, Josep M., Rosa M. Badia, and Jesus Labarta. "A dependency-aware task-based programming environment for multi-core architectures." 2008 IEEE international conference on cluster computing. IEEE, 2008.) (hereinafter Perez) in view of Applicant Admitted Prior Art (Background, Spec) (hereinafter AAPA).
.
As per claim 1, Perez teaches: 

identifying a dependency of the first subtask on the second subtask (Perez, III Scheduling—an identifying step exists in order to know there are dependent tasks); responsive to identifying the dependency of the first subtask on the second subtask:
 determining that the first subtask and the second subtask are to be assigned to a same core of a plurality of cores (Perez, I, Introduction—multi-core, III Scheduling); 
assigning the first subtask and the second subtask to a same first core (Perez, III Scheduling).

Perez does not expressly teach: 
identifying a task to be completed using a plurality of threads, the task comprising a plurality of subtasks including a first subtask and a second subtask, wherein the cores are threads.  

However, AAPA discloses: 

identifying a task to be completed using a plurality of threads (AAPA. [0003]), the task comprising a plurality of subtasks including a first subtask and a second subtask (AAPA. [0003]-- a first subtask and a second subtask exist in two or more subtasks), wherein the cores are threads  (AAPA. [0003]).  

Both AAPA and Perez pertain to the art of task processing. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use AAPA’s known method to identify tasks and subtasks, and using thread to execute tasks because a thread is commonly used to execute tasks on a processor. 

As per claim 2, Perez/AAPA teaches: 

The medium of claim 1 (See rejection on claim 1), wherein assigning the first subtask and the second subtask to the same first thread comprises combining first subtask and the second subtask into a single task and assigning the single task to the first thread (Perez, III Scheduling—dependent tasks can be seen one big task) .

As per claim 5, Perez/AAPA teaches: 

The medium of claim 1 (see rejection on claim 1), wherein assigning the first subtask and the second subtask to the same first thread comprises scheduling the first subtask and the second subtask based on the dependency (Perez III Scheduling).

As per claim 6, Perez/AAPA teaches: 

The medium of claim 1 (see rejection on claim 6), wherein assigning the first subtask and the second subtask to the same first thread comprises scheduling the second subtask for execution by the first thread prior to execution of the first subtask by the first thread (Perez III Scheduling).

As per claim 8, see rejection on claim 1. 

As per claim 9, see rejection on claim 2. 

As per claim 12, see rejection on claim 5. 

As per claim 13, see rejection on claim 6. 

As per claim 15, see rejection on claim 1. 

As per claim 16, see rejection on claim 2. 

As per claim 19, see rejection on claim 5. 

As per claim 20, see rejection on claim 6. 

Claims 3-4, 7, 10-11, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Perez/AAPA as applied above, and further in view of Verma et al. (US2013/0167151) (hereinafter Verma).

As per claim 3, Perez/AAPA teaches: 
The medium of Claim 2 (see rejection on claim 2).

Perez/AAPA does not expressly teach: 
computing an estimated time for execution of each subtask of the plurality of subtasks; and 
determining an order in which to execute the plurality of subtasks based on the estimated time for execution of each respective subtask, wherein determining the order in which to execute the plurality of subtasks comprises: 
arranging a subset of subtasks assigned to each thread, among the plurality of threads, in order from a longest estimated time of execution to a shortest estimated time of execution.

However, Verma discloses:
computing an estimated time for execution of each subtask of the plurality of subtasks (Verma, Fig 5 504); and 
determining an order in which to execute the plurality of subtasks based on the estimated time for execution of each respective subtask (Verma, [0055]), wherein determining the order in which to execute the plurality of subtasks comprises: 
arranging a subset of subtasks assigned to each thread, among the plurality of threads, in order from a longest estimated time of execution to a shortest estimated time of execution (Verma, [0055]).

Both Verma and Perez/AAPA pertain to the art of task processing. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Verma’s known method to estimate execution time and scheduling tasks because scheduling tasks based on execution time is a common way of running tasks. 

As per claim 4, Perez/AAPA teaches: 


The medium of Claim 2 (see rejection on claim 2).

Perez/AAPA does not expressly teach: 
computing an estimated time for execution of each subtask of the plurality of subtasks; and 
determining an order in which to execute the plurality of subtasks based on the estimated time for execution of each respective subtask, wherein determining the order in which to execute the plurality of subtasks comprises: 
arranging a subset of subtasks assigned to each thread, among the plurality of threads, in order from a shortest estimated time of execution to a longest estimated time of execution.

However, Verma discloses:

computing an estimated time for execution of each subtask of the plurality of subtasks (Verma, Fig 5 504); and 
determining an order in which to execute the plurality of subtasks based on the estimated time for execution of each respective subtask (Verma, [0055]), wherein determining the order in which to execute the plurality of subtasks comprises: 
arranging a subset of subtasks assigned to each thread, among the plurality of threads, in order from a shortest estimated time of execution to a longest estimated time of execution (Verma, [0055]).

Both Verma and Perez/AAPA pertain to the art of task processing. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Verma’s known method to estimate execution time and scheduling tasks because scheduling tasks based on execution time is a common way of running tasks. 

As per claim  7, Perez/AAPA teaches: 

The medium of claim 1 (see rejection on claim 1).

Perez/AAPA does not expressly teach: 
computing an estimated time for execution of each subtask of the plurality of subtasks; and 
selecting a number of threads to execute the plurality of subtasks based on the estimated time for execution of each subtask of the plurality of subtasks.

However, Verma discloses: 
computing an estimated time for execution of each subtask of the plurality of subtasks (Verma, Fig 5 502); and 
selecting a number of threads to execute the plurality of subtasks based on the estimated time for execution of each subtask of the plurality of subtasks (Verma, Fig 5 504).

Both Verma and Perez/AAPA pertain to the art of task processing. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Verma’s known method to estimate execution time and scheduling tasks  because scheduling tasks based on execution time is a common way of running tasks. 

As per claim 10, see rejection on claim 3. 

As per claim 11, see rejection on claim 4. 

As per claim 14, see rejection on claim 7. 

As per claim 17, see rejection on claim 3. 

As per claim 18, see rejection on claim 4. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE SUN/Primary Examiner, Art Unit 2196